Citation Nr: 1336801	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972, with subsequent service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in February 2010, a statement of the case (SOC) was issued in December 2010, and a substantive appeal was submitted in February 2011.  The Veteran testified at a Board videoconference hearing in September 2012.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he suffered a low back disability during his period of active duty service.  It appears that the Veteran has a current low back disability (lumbar stenosis, arthritis).  There is also lay evidence, including testimony from the Veteran, to the effect that the Veteran injured his low back in service in approximately May or June 1971, and that he has suffered back problems since his injury to the present.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional).

The Veteran has not been provided with a VA compensation examination with regard to the low back claim.  Based on the evidence currently of record, the Board finds remand warranted so that a VA examination can be provided to him, which will include a report and an opinion addressing his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records since January 2012.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed low back disability.  Any indicated tests should be accomplished.  The examiner should review the claims folder in connection with the examination.

The examiner is asked to respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that current low back disability is causally related to any in-service disease, event, or injury?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

3.  The RO should then review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claim on appeal.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental SOC, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


